DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/036695 filed June 9, 2017, which claims benefit of US Document No. 62/347,819 filed June 9, 2016.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5, 7, 9-13 and 16 in the reply filed on November 2, 2020 is acknowledged.  Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration.
Status
This Office Action is in response to Applicants' Communication filed on December 5, 2018 in which Claims 4, 6, 8, 14, 15, 19, 26, 28-31 and 35 are cancelled, Claims 5, 7, 9-13, 16, 20, 22, 24, 25, 27 and 34 are amended to change the breadth of the claims.  Claims 1-3, 5, 7, 9-13, 16-18, 20-25, 27 and 32-34 are pending in the instant application.  In view of the restriction requirement/election Claims 1-3, 5, 7, 9-13 and 16 will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed December 5, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Weilach et al (WO 2015/077807 A1).
	Applicant claims a cellulose material prepared by a process comprising: (a) contacting a cotton fabric with an oxidizing system to obtain an oxidized cotton material; and (b) processing the oxidized cotton material to form the cellulose material.
	The Weilach et al WO publication discloses a cellulose material being reclaimed cotton fibres from cotton waste material in the form of cotton rag pulp that was subjected to oxidative bleaching by hydrogen peroxide which was further subjected to acidic washing treatment and finally dewatered, washed with deionize water and air dried (see Example 5 on page 15, lines 5-9.  This description anticipates instant Claims 1, 2 and 7.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018).
	Applicant claims a cellulose material prepared by a process comprising: (a) contacting a cotton fabric with an oxidizing system to obtain an oxidized cotton material; and (b) processing the oxidized cotton material to form the cellulose material, wherein the oxidizing system comprises an N-oxyl compound.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) as applied to Claims 1, 3, 5 and 7 above, and further in view of Wan et al (US Publication No. 2009/0220560 A1, provided with the attached PTO-892).
	Applicant claims the cellulose product of Claim 9, wherein the active ingredient includes a silicon oxide nanoparticle, a silver nanoparticle, a cerium oxide nanoparticle, a zinc oxide nanoparticle a polyvinyl alcohol nanoparticle, or a combination thereof.
The information disclosed in the Isogai et al patent in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Wan et al publication discloses a cellulose coated with silver nanoparticles which exhibits antimicrobial activity (see page 6, lines 10-12 of paragraph no. [0086]), which embraces the active ingredient recited in instant Claims 9-11 since the silver nanoparticles is the same silver nanoparticle recited in instant Claim 11. The antimicrobial activity of the silver nanoparticles also embraces the cellulose product as having an antimicrobial finishing material.  The quantitative measurements of the effectiveness of the silver nanoparticle as discussed in paragraph no. [0086] of the Wan et al publication as it relates to Figure 9 of the Wan et al publication (see lines 15-23 of paragraph no. [0086] and Figure 9) appears to cover the amount of the active ingredient as recited in instant Claim 12. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent with the teaching of the Wan et al publication to reject the instant claims since both references disclose preparation of cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose fiber product of the Isogai et al patent silver nanoparticles in view of the recognition in the art, as suggested by the Wan et al publication, that the silver particles would provide effective antibacterial activity to the oxidized cellulose fiber product.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) as applied to Claims 1, 3, 5 and 7 above, and further in view of Varma et al (US Publication No. 2016/0130368 A1, provided with the attached PTO-892).

The information disclosed in the Isogai et al patent in the above rejection is incorporated into the current rejection, but is not repeated here.
The instantly claimed cellulose product differs from the information disclosed in the Isogai et al patent by claiming that the cellulose product is a packaging material, a biomedical device or implant, a drug delivery material, a fiber, a textile material, a template for electronic components, or a separation membrane.
	The Varma et al publication discloses antimicrobial properties of oxidized cellulose (6-carboxy cellulose) and OKCEL (which is a textile form of oxidized cellulose) which embraces the cellulose product being a textile material as recited in instant Claims 13 and 16.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent with the teaching of the Varma et al publication to reject the instant claims since both references disclose preparation of cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose fiber product of the Isogai et al patent a cellulose product which is a textile material in view of the recognition in the art, as suggested by the Varma et al publication, that a textile form of oxidized cellulose can have be deemed to have antimicrobial properties. 

Summary
	No claim has been allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623